DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019, 08/02/2020, and 04/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yannick et al., (hereinafter Yannick), U.S. Publication No. 2018/0279174, in view of Ianev et al., (hereinafter Ianev), U.S. Publication No. 2017/0078867.

As per claim 1, Yannick discloses a congestion processing method [paragraphs 0006, 0103, 0114, a congestion processing method (method and apparatus for performing load re-balancing for the dedicated core network; congestion management)], comprising: 
transmitting, by an access network device [fig. 1, 5, 8-10, paragraphs 0007, 0036, an access network device (evolved node-B (eNB) 20)], a second message to a terminal device [fig. 1, 5, 8-10, paragraphs 0092, 0102, 0117, 0129, 0135, transmitting, by an access network device, a second message to a terminal device (eNB transmit the RRC Connection Release message to the UE)], wherein the second message is used for instructing the terminal device to release a first connection and establish, with the access network device, a second connection related to a target core network device [fig. 1, 5, 8-10, paragraphs 0007, 0081, 0103, 0111, 0112, wherein the second message is used for instructing the terminal device to release a first connection and establish, with the access network device, a second connection related to a target core network device (a UE which is attached to a first MME of the MME pool, and redirecting the UE to a second MME; when load re-balancing takes place, several UEs may usually have to be redirected to different MMEs)], wherein the first connection is a connection established between the terminal device and the access network device and related to a source core network device [paragraphs 0076, 0097, 0102, 0111, wherein the first connection is a connection established between the terminal device and the access network device and related to a source core network device (original/source/old/default MME connection with a new MME)].
Yannick discloses separate different dedicated core networks [paragraphs 0058, 0073, 0114]. Yannick does not explicitly disclose wherein the target core network device and the source core network device support different communication systems. 
However, Ianev teaches wherein the target core network device and the source core network device support different communication systems [Abstract, paragraphs 0009, 0039, 0040, wherein the target core network device and the source core network device support different communication systems (one or more MMEs to service different UE traffic types; the MMEs in each group being configured to service a particular type of UE traffic)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Yannick by supporting different communication systems as taught by Ianev because it would provide the Yannick's method with the enhanced capability of improving flexibility in load balancing with overlay networks [Ianev, Abstract, paragraph 0078].

As per claim 2, Yannick discloses the method according to claim 1, 
wherein the second message comprises first indication information and/or second indication information, wherein the first indication information is used for indicating a reason for releasing the first connection, and the second indication information is used for indicating the target core network device [paragraphs 0103, 0117, 0123, 0141, wherein the second message comprises first indication information and/or second indication information, wherein the first indication information is used for indicating a reason for releasing the first connection, and the second indication information is used for indicating the target core network device (S1 UE Context Release Request (cause) message; cause indicates the reason for the release)].

As per claim 3, Yannick discloses the method according to claim 1, wherein the method further comprises: 
receiving a third message transmitted by the terminal device, wherein the third message is used for requesting an establishment of the second connection with the access network device; and establishing the second connection with the terminal device according to the third message [fig. 8-10, paragraphs 0095, 0103, 0118, 0129, 0137, receiving a third message transmitted by the terminal device, wherein the third message is used for requesting an establishment of the second connection with the access network device; and establishing the second connection with the terminal device according to the third message (UE transmits the RRC Connection Request message to the eNB)].

As per claim 4, Yannick discloses the method according to claim 3, 
wherein the third message comprises third indication information, wherein the third indication information is used for indicating that a reason for requesting the establishment of the second connection is that the source core network device is overloaded [fig. 8-10, paragraphs 0088, 0090, 0092, 0096, 0111, 0128, wherein the third message comprises third indication information, wherein the third indication information is used for indicating that a reason for requesting the establishment of the second connection is that the source core network device is overloaded (load re-balancing between MMEs)].

As per claim 5, Yannick discloses the method according to claim 1, 
wherein the fourth message comprises fourth indication information and/or fifth indication information, wherein the fourth indication information is used for indicating a reason for reconfiguring the first connection [paragraphs 0103, 0117, 0123, 0141, wherein the fourth message comprises fourth indication information and/or fifth indication information, wherein the fourth indication information is used for indicating a reason for reconfiguring the first connection (S1 UE Context Release Request (cause) message; cause indicates the reason for the release)], and the fifth indication information is used for indicating a time that the parameters should be used [paragraphs 0057, 0081, 0108, 0136, the fifth indication information is used for indicating a time that the parameters should be used (UE's context may be kept based on implementation timer or pre-configured timer)]; and 
wherein the parameters comprise at least one of the following parameters: parameters related to quality of service (QoS), a security key, and parameters related to a network slice to which the target core network device belongs [paragraphs 0002, 0023, 0039, 0057, 0082, wherein the parameters comprise at least one of the following parameters: parameters related to quality of service (QoS), a security key, and parameters related to a network slice to which the target core network device belongs (UE will send a tracking area update ( TAU) message to the network to update its location; Context Response message (for TAU) may contain the UE usage type information)]; and 

transmitting a fifth message to the target core network device, wherein the fifth message is used for requesting the target core network device to configure the parameters, and/or the fifth message is used for requesting an establishment of a bearer with the target core network device [paragraphs 0039, 0041, 0103, 0105, transmitting a fifth message to the target core network device, wherein the fifth message is used for requesting the target core network device to configure the parameters, and/or the fifth message is used for requesting an establishment of a bearer with the target core network device (bearers established for the UE; the eNB detects a need to release the UE's signalling connection and all radio bearers for the UE)].

As per claim 6, Yannick discloses the method according to claim 1, wherein the sixth message comprises sixth indication information, wherein the sixth indication information is used for indicating a reason for re-establishing the connection; and 
wherein after the access network device establishes a bearer with the target core network device, the method further comprises: transmitting, by the access network device, a seventh message to the target core network device, wherein the seventh message is used for indicating data that is finally received by the access network device [fig. 6, 8-10, paragraphs 0082, 0086, 0138, transmitting, by the access network device, a seventh message to the target core network device, wherein the seventh message is used for indicating data that is finally received by the access network device (the Update Location message by sending an Update Location Acknowledge message (IMSI, subscription data, UE usage type) to the new MME)].

As per claim 7, Yannick discloses the method according to claim 1, wherein the method further comprises: 
transmitting, by the access network device, an eighth message to the source core network device, wherein the eighth message is used for indicating that the terminal device has been migrated from the source core network device to the target core network device [fig. 6, 8-10, paragraphs 0076, 0118, 0148, transmitting, by the access network device, an eighth message to the source core network device, wherein the eighth message is used for indicating that the terminal device has been migrated from the source core network device to the target core network device (redirect the UE to one MME (second MME) in the appropriate dedicated MME pool)].

As per claim 8, Yannick discloses a congestion processing method [paragraphs 0006, 0103, 0114, a congestion processing method (method and apparatus for performing load re-balancing for the dedicated core network; congestion management)], comprising: 
receiving, by a terminal device [fig. 1, paragraphs 0035, 0036, 0041, a terminal device (one or more user equipment (UE 10))], a second message transmitted by an access network device [fig. 1, 5, 8-10, paragraphs 0092, 0102, 0117, 0129, 0135, receiving, by a terminal device, a second message transmitted by an access network device (eNB transmit the RRC Connection Release message to the UE)], wherein the second message is used for instructing the terminal device to release a first connection and establish, with the access network device, a second connection related to a target fig. 1, 5, 8-10, paragraphs 0007, 0081, 0103, 0111, 0112, wherein the second message is used for instructing the terminal device to release a first connection and establish, with the access network device, a second connection related to a target core network device (a UE which is attached to a first MME of the MME pool, and redirecting the UE to a second MME; when load re-balancing takes place, several UEs may usually have to be redirected to different MMEs)], wherein the first connection is a connection established between the terminal device and the access network device and related to the source core network device [paragraphs 0076, 0097, 0102, 0111, wherein the first connection is a connection established between the terminal device and the access network device and related to a source core network device (original/source/old/default MME connection with a new MME)], 
Yannick discloses separate different dedicated core networks [paragraphs 0058, 0073, 0114]. Yannick does not explicitly disclose wherein the target core network device and the source core network device support different communication systems. 
However, Ianev teaches wherein the target core network device and the source core network device support different communication systems [Abstract, paragraphs 0009, 0039, 0040, wherein the target core network device and the source core network device support different communication systems (one or more MMEs to service different UE traffic types; the MMEs in each group being configured to service a particular type of UE traffic)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Yannick by supporting different communication systems as taught by Ianev because it Ianev, Abstract, paragraph 0078].

As per claim 9, Yannick discloses the method according to claim 8, 
wherein the second message comprises first indication information and/or second indication information, wherein the first indication information is used for indicating a reason for releasing the first connection, and the second indication information is used for indicating the target core network device [paragraphs 0103, 0117, 0123, 0141, wherein the second message comprises first indication information and/or second indication information, wherein the first indication information is used for indicating a reason for releasing the first connection, and the second indication information is used for indicating the target core network device (S1 UE Context Release Request (cause) message; cause indicates the reason for the release)].

As per claim 10, Yannick discloses the method according to claim 8, wherein the method further comprises: 
releasing, by the terminal device, the first connection according to the second message; and transmitting, by the terminal device, a third message to the access network device, wherein the third message is used for requesting an establishment of the second connection with the access network device [fig. 8-10, paragraphs 0095, 0097, 0103, 0118, 0129, 0137, releasing, by the terminal device, the first connection according to the second message; and transmitting, by the terminal device, a third message to the access network device, wherein the third message is used for requesting an establishment of the second connection with the access network device (MME initiates the S1 release procedure with release cause "load balancing TAU required"; UE transmits the RRC Connection Request message to the eNB)].

As per claim 11, Yannick discloses the method according to claim 10, 
wherein the third message comprises third indication information, wherein the third indication information is used for indicating that a reason for requesting the establishment of the second connection is that the source core network device is overloaded [fig. 8-10, paragraphs 0088, 0090, 0092, 0096, 0111, 0128, wherein the third message comprises third indication information, wherein the third indication information is used for indicating that a reason for requesting the establishment of the second connection is that the source core network device is overloaded (load re-balancing between MMEs)].

As per claim 12, Yannick discloses the method according to claim 8, wherein the fourth message comprises fourth indication information and/or fifth indication information, wherein the fourth indication information is used for indicating a reason for reconfiguring the first connection [paragraphs 0103, 0117, 0123, 0141, wherein the fourth message comprises fourth indication information and/or fifth indication information, wherein the fourth indication information is used for indicating a reason for reconfiguring the first connection (S1 UE Context Release Request (cause) message; cause indicates the reason for the release)], and the fifth indication information is used for indicating a time that the parameters should be used [paragraphs 0057, 0081, 0108, 0136, the fifth indication information is used for indicating a time that the parameters should be used (UE's context may be kept based on implementation timer or pre-configured timer)]; and 
wherein in the case that the fourth message comprises the fifth indication information, the reconfiguring, by the terminal device, the first connection according to the parameters comprises: reconfiguring, by the terminal device, the first connection according to the parameters after the time that should be used [paragraphs 0039, 0041, 0103, 0105, wherein in the case that the fourth message comprises the fifth indication information, the reconfiguring, by the terminal device, the first connection according to the parameters comprises: reconfiguring, by the terminal device, the first connection according to the parameters after the time that should be used (bearers established for the UE; the eNB detects a need to release the UE's signalling connection and all radio bearers for the UE)].

As per claim 13, Yannick discloses the method according to claim 8, 
wherein the parameters comprise at least one of the following parameters: parameters related to quality of service (QoS), a security key, and parameters related to a network slice to which the target core network device belongs [paragraphs 0002, 0023, 0039, 0057, 0082, wherein the parameters comprise at least one of the following parameters: parameters related to quality of service (QoS), a security key, and parameters related to a network slice to which the target core network device belongs (UE will send a tracking area update ( TAU) message to the network to update its location; Context Response message (for TAU) may contain the UE usage type information)]; and 
paragraphs 0039, 0041, 0103, 0105, reconfiguring, by the terminal device, the first connection according to the parameters (bearers established for the UE; the eNB detects a need to release the UE's signalling connection and all radio bearers for the UE)].

As per claim 14, Yannick discloses the method according to claim 8, wherein the sixth message comprises sixth indication information, wherein the sixth indication information is used for indicating a reason for re-establishing the connection; and 
wherein the method further comprises: initiating, by the terminal device, a connection re-establishment procedure according to the sixth message, and re-establishes the connection with the access network device [fig. 6, 8-10, paragraphs 0082, 0086, 0111, 0138, 0140, 0152, 0153, initiating, by the terminal device, a connection re-establishment procedure according to the sixth message, and re-establishes the connection with the access network device (attached to a first MME of the MME pool; redirect the UE to the first MME)].

As per claim 15, Yannick discloses a terminal device [fig. 1, 14, paragraphs 0035, 0036, 0041, a terminal device (one or more user equipment (UE 10))], comprising a processor and a transceiver [fig. 1, 14, paragraph 0157, a processor and a transceiver (UE 910 may include a processor 911, a memory 912 and a transceiver 913)], wherein: 
the processor is configured to control the transceiver to receive a second message transmitted by an access network device [fig. 1, 5, 8-10, paragraphs 0092, 0102, 0117, 0129, 0135, receive a second message transmitted by an access network device (eNB transmit the RRC Connection Release message to the UE)], wherein the second message is used for instructing the terminal device to release a first connection and establish, with the access network device, a second connection related to a target core network device [fig. 1, 5, 8-10, paragraphs 0007, 0081, 0103, 0111, 0112, wherein the second message is used for instructing the terminal device to release a first connection and establish, with the access network device, a second connection related to a target core network device (a UE which is attached to a first MME of the MME pool, and redirecting the UE to a second MME; when load re-balancing takes place, several UEs may usually have to be redirected to different MMEs)], wherein the first connection is a connection established between the terminal device and the access network device and related to a source core network device [paragraphs 0076, 0097, 0102, 0111, wherein the first connection is a connection established between the terminal device and the access network device and related to a source core network device (original/source/old/default MME connection with a new MME)], 
Yannick discloses separate different dedicated core networks [paragraphs 0058, 0073, 0114]. Yannick does not explicitly disclose wherein the target core network device and the source core network device support different communication systems. 
However, Ianev teaches wherein the target core network device and the source core network device support different communication systems [Abstract, paragraphs 0009, 0039, 0040, wherein the target core network device and the source core network device support different communication systems (one or more MMEs to service different UE traffic types; the MMEs in each group being configured to service a particular type of UE traffic)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Yannick by supporting different communication systems as taught by Ianev because it would provide the Yannick's device with the enhanced capability of improving flexibility in load balancing with overlay networks [Ianev, Abstract, paragraph 0078].

As per claim 16, Yannick discloses the terminal device according to claim 15, 
wherein the second message comprises first indication information and/or second indication information, wherein the first indication information is used for indicating a reason for releasing the first connection, and the second indication information is used for indicating the target core network device [paragraphs 0103, 0117, 0123, 0141, wherein the second message comprises first indication information and/or second indication information, wherein the first indication information is used for indicating a reason for releasing the first connection, and the second indication information is used for indicating the target core network device (S1 UE Context Release Request (cause) message; cause indicates the reason for the release)].

As per claim 17, Yannick discloses the terminal device according to claim 15, wherein the processor is further configured to: 
release the first connection according to the second message; and the transceiver is further configured to transmit a third message to the access network device, wherein fig. 8-10, paragraphs 0095, 0097, 0103, 0118, 0129, 0137, release the first connection according to the second message; and the transceiver is further configured to transmit a third message to the access network device, wherein the third message is used for requesting an establishment of the second connection with the access network device (MME initiates the S1 release procedure with release cause "load balancing TAU required"; UE transmits the RRC Connection Request message to the eNB)].

As per claim 18, Yannick discloses the terminal device according to claim 17, 
wherein the third message comprises third indication information, wherein the third indication information is used for indicating that a reason for requesting the establishment of the second connection is that the source core network device is overloaded [fig. 8-10, paragraphs 0088, 0090, 0092, 0096, 0111, 0128, wherein the third message comprises third indication information, wherein the third indication information is used for indicating that a reason for requesting the establishment of the second connection is that the source core network device is overloaded (load re-balancing between MMEs)].

As per claim 19, Yannick discloses the terminal device according to claim 15, wherein the fourth message comprises fourth indication information and/or fifth indication information, wherein the fourth indication information is used for indicating a reason for reconfiguring the first connection [paragraphs 0103, 0117, 0123, 0141, wherein the fourth message comprises fourth indication information and/or fifth indication information, wherein the fourth indication information is used for indicating a reason for reconfiguring the first connection (S1 UE Context Release Request (cause) message; cause indicates the reason for the release)], and the fifth indication information is used for indicating a time that the parameters should be used [paragraphs 0057, 0081, 0108, 0136, the fifth indication information is used for indicating a time that the parameters should be used (UE's context may be kept based on implementation timer or pre-configured timer)]; and 
wherein in the case that the fourth message comprises the fifth indication information, the processor is specifically configured to: reconfigure the first connection according to the parameters after the time that should he used [paragraphs 0039, 0041, 0103, 0105, wherein in the case that the fourth message comprises the fifth indication information, the reconfiguring, by the terminal device, the first connection according to the parameters comprises: reconfiguring, by the terminal device, the first connection according to the parameters after the time that should be used (bearers established for the UE; the eNB detects a need to release the UE's signalling connection and all radio bearers for the UE)].

As per claim 20, Yannick discloses the terminal device according to claim 15, wherein the parameters comprise at least one of the following parameters: parameters related to quality of service (QoS), a security key, and parameters related to a network slice to which the target core network device belongs [paragraphs 0002, 0023, 0039, 0057, 0082, wherein the parameters comprise at least one of the following parameters: parameters related to quality of service (QoS), a security key, and parameters related to a network slice to which the target core network device belongs (UE will send a tracking area update ( TAU) message to the network to update its location; Context Response message (for TAU) may contain the UE usage type information)]; 
wherein the processor is further configured to: reconfigure the first connection according to the parameters [paragraphs 0039, 0041, 0103, 0105, reconfigure the first connection according to the parameters (bearers established for the UE; the eNB detects a need to release the UE's signalling connection and all radio bearers for the UE)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ianev et al., U.S. Publication No. 2017/0374613, discloses rerouting the mobile device's messages to another (dedicated) core network.
Adjakple et al., U.S. Publication No. 2013/0044709, discloses WTRU non-access stratum (NAS) entity to communicate with a first and second NAS entity of a first and second core network (CN).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469